 


109 HR 607 IH: To extend the patent numbered RE 38,014 (BIEBERSTEIN) for a period of 2 years.
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
109th CONGRESS
1st Session
H. R. 607 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Baca introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To extend the patent numbered RE 38,014 (BIEBERSTEIN) for a period of 2 years. 
 
 
1.Extension of patentThe Under Secretary of Commerce for Intellectual Property and Director of the United States Patent and Trademark Office shall, when patent numbered RE 38,014 (BIEBERSTEIN) (relating to the Maglite flashlight) expires, extend such patent for 2 years, with all the rights pertaining to such patent. 
 
